DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37, on line 1, recites “a support surface”, and, claim 37, on line 3, again recites for “a support surface”. It is unclear if there are two separates support surfaces or that they are the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-46, 48, 52-59 are rejected under 35 U.S.C. 103 as being unpatentable over Marquette et al (US 2013/009777) in view of Klein (US 4,930,317), Coursey et al (US 2013/0157271), and Lashmore et al (US 2009/0277897). 
Marquette shows the structure claimed including a support member/seat cushion (532) with a support surface (512) to support an occupant wherein the support surface (512) includes a thermoelectric device that provides heating or cooling. But, Marquette does not show a thermally conductive member comprising at least one of graphite or graphene that extends along the support surface. 
Klein shows a support surface (32) that is known to include a thermoelectric device (52) having a main side and a waste and a thermally conductive member such as a thin flexible copper plate (34) that is provided extending along the support surface and below a conditioned/upper surface of the support surface wherein the main side of the thermoelectric device is in thermal communication with the thermally conductive member to heat or cool the thermally conductive member. 
Coursey shows a heat spreader that comprises copper or graphite that is known to be thermally conductive. Also see para [0021]. 
Lashmore also shows it is known to provide a thermal conductive body that is made of graphite. Also see para [0007].

With respect to claim 38, 41, 42 and 52, Klein shows the thermally conductive member that is in thermal contact with the support surface wherein the conductive heating or cooling is provided to an occupant to the support surface via the conductive member. Also, it is noted that Marquette shows that the thermoelectric device is a Peltier device, and it is well known in the art that the Peltier device is made of a plurality of semiconductor elements such as N-type and P-type semiconductor elements to generate heating and cooling.
With respect to claims 39 and 40, Klein shows the thermally conductive member that is provided below a top surface of the support surface (32), and it would have been obvious to one of ordinary skill in the art to provide the thermally conductive member that is provided below the support surface within the recited range of .5 mm to 200 mm, as a matter of routine experimentation, to effectively provide a desired thermal transfer to the top surface of the support surface from the thermally conductive member.   
With respect to claims 43-46, 53-55 and 57-59, Lashmore shows the thermally conductive member made of a graphite or other metals that can take a form of a woven sheet and is flexible. Lashmore further shows that the conductive member can also take various shapes including complex shapes (also see para 0079 and 0080), and it would 
With respect to claim 48, Marquette shows an intermediate layer (508) that would be in thermal communication with the thermoelectric member and the thermally conductive member when modified with Klein. 
With respect to claim 56, Lashmore further shows the conductive members/sheets can be layered on one another, and it would have been obvious to provide the thermally conductive member having a plurality of conductive members stacked one another to increase the capacity of the thermal conductivity of the thermally conductive member. Also see para [0047]. 
Claims 47 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Marquette in view of Klein, Coursey, and Lashmore as applied to claims above, and further in view of Richard (US 3,136,577).
Marquette in view of Klein, Coursey, and Lashmore shows the structure claimed except for a plurality of thermoelectric devices. 
Richard shows it is known to provide a support surface with a plurality of thermoelectric devices.
In view of Richard, it would have been obvious to one of ordinary skill in the art to adapt Marquette, as modified by Klein, Coursey, and Lashmore, with a plurality of thermoelectric devices having a corresponding thermally conductive members to 
 With respect to claims 49-51, Richard further shows a support surface having a plurality of layers (31, 27/54) that is heated or configured to be heated via thermoelectric devices wherein the layers including a fabric cover (31) or a copper wool (27/54) that is capable of conducting heat. And, it would have been obvious to one of ordinary skill in the art to adapt Marquette, as modified by Klein, Coursey, and Lashmore, with a fabric cover or a copper wool that is provided adjacent or over the thermally conductive member as taught by Klein to further provide a desired comfort to the occupant. 
Claims 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Marquette et al (US 2013/009777) in view of Klein (US 4,930,317). 
Marquette shows the structure claimed including a support member (532) with a support surface (512) to support an occupant wherein the support surface (512) includes a thermoelectric device that provides heating or cooling wherein the support surface has openings/slits (514) through which air can be moved through the support surface to condition the support surface, and Marquette further teaches for a fan or a blower for delivering air. Also see para [0108]. But, Marquette does not show a thermally conductive member wherein a main side of the thermoelectric device is in thermal communication with the thermally conductive member.  
Klein shows a support surface (32) with a thermoelectric device (52) having a main side and a waste and a thermally conductive member (34) wherein the main side of the thermoelectric device is in thermal communication with the thermally conductive member to heat or cool the thermally conductive member. Klein also shows it is known 
In view of Klein, it would have been obvious to one of ordinary skill in the art to adapt Marquette with a thermally conductive member that is in thermal communication with the thermoelectric device to predictably and effectively distribute heating/cooling to the support surface via the thermally conductive member with the blower that would move air through the support surface to further facilitate heated/cooled air to the occupant. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buist (US 4,859,250) shows a Peltier device that is well known in the art wherein the Peltier device is made of a plurality of semiconductor elements N-type and P-type that generate heating and cooling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG Y PAIK/Primary Examiner, Art Unit 3761